Exhibit 10.3

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 to Employment Agreement (this “Amendment”), effective as of
March 4, 2008, by and between AboveNet, Inc., a Delaware corporation having its
principal offices at 360 Hamilton Avenue, White Plains, New York  10601 (the
“Company”), and Michael Doris residing at 10 Nathan Court, Syosset, New York 
11791 (“Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement made as
of August 31, 2003 and an Amendment No. 1 to Employment Agreement made as of
December 30, 2005 (collectively, the “Employment Agreement”); and

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement as
provided herein;

 

NOW, THEREFORE,  for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Employment Agreement as follows:

 

1.               The following sections shall be added after Section 3(b)(ii):

 

“(iii)                Calendar Year 2007.  In lieu of any bonus due under
Section 3(b)(ii) above, with respect to calendar year 2007, the Employee will be
entitled to a bonus of $150,000.00 (the “2007 Annual Bonus”), which shall be
paid on or about March 15, 2008.

 

(iv)                  Calendar Year 2008.  In lieu of any bonus due under
Section 3(b)(ii) above, with respect to calendar year 2008, the Employee will be
entitled to a prorated bonus of $150,000.00 (the “2008 Annual Bonus”), which
shall be paid within ten (10) days of his date of termination.  The prorated
bonus shall be calculated by multiplying $150,000.00 by a fraction, the
numerator of which shall be the number of days between January 1, 2008 and the
date of the Employee’s date of termination and the denominator of which shall be
366.”

 

2.               New Section 3(d) and new Section 3(e) shall be added after
Section 3(c):

 

“(d)                 2006 Securities Filing Payment.  At such time as the
Company completes and files with the Securities and Exchange Commission a
Form 10-K with respect to the Company’s financial position for its fiscal year
2006, then the Employee shall be paid $50,000.00 (the “2006 Securities Filing
Payment”), with such payment to be made within ten (10) days of the filing.

 

--------------------------------------------------------------------------------


 

(e)                   2007 Securities Filing Payment.  At such time as the
Company completes and files with the Securities and Exchange Commission a
Form 10-K or Form 8-K with respect to the Company’s financial position for its
fiscal year 2007, then the Employee shall be paid $50,000.00 (the “2007
Securities Filing Payment”), with such payment to be made within ten (10 days of
the filing.  If the 2006 Securities Filing Payment has not been paid by the due
date for the payment of the 2007 Securities Filing Payment, then the 2006
Securities Filing Payment shall also be paid simultaneously with the 2007
Securities Filing Payment.”

 

3.               Provided that the Employee executes and delivers the attached
Separation of Employment and General Release Agreement annexed hereto as
Exhibit A, then upon termination of Employee’s employment by the Company without
Cause, the Employee shall be entitled to receive from the Company, in addition
to the remuneration set forth in Section 8(d)(iii) above, the following:

 

a.             Section 8(d)(iii)(C) shall be amended by substituting “18 months”
for “12 months”.

b.             Section 8(d)(iii) shall be amended by deleting the word “and”
before subsection (C) and adding the following clause at the end of subsection
(C):

 

and (D) the Company and Employee shall execute and deliver the Consulting
Contract annexed hereto as Exhibit B, providing for consulting services by
Employee to the Company for a period of nine (9) months.”

 

5.     The following shall be added at then end of Section 25:

 

“The Company agrees to pay the Employee’s legal fees and expenses up to a
maximum of $10,000.00 directly to the Employee’s law firm against invoices for
time and expenses solely with respect to the negotiation of Amendment No. 2  to
Employment Agreement, any consulting arrangement, any separation agreement and
release, and the terms and conditions with respect to Employee’s termination of
employment.”

 

6.               The Employee’s employment shall be terminated without Cause
upon the signature of this amendment.

 

Except as expressly set forth in this Amendment, the Employment Agreement shall
remain in full force and effect and together with this Amendment shall
constitute the entire agreement between the Company and the Employee with
respect to the subject matter set forth therein and herein and supersede all
prior agreements between such parties with respect to such subject matter. 
Capitalized terms used in this Amendment that are not otherwise defined shall
have the meaning set forth in the Employment Agreement.  This Amendment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

AboveNet, Inc.

 

 

 

 

 

 

 

 

By:

 /s/ Robert Sokota

 

 

 

Robert Sokota

 

 

 

Senior Vice President

 

 

 

 

 /s/ Michael Doris

 

Michael Doris

 

 

--------------------------------------------------------------------------------